DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claims 1-29 are pending in this office action and presented for examination.  Claims 1, 10, 19, and 28 are newly amended, and claim 29 is newly added, by the response received April 22, 2022.

Claim Objections
Claims 10-28 are objected to because of the following informalities.  Appropriate correction is required.
Claim 10 recites the limitation “wherein upon processing the fault message from the second core, updating a fault register on the first core” in the last three lines. However, the use of “wherein” appears to be unclear in the context of the limitation in which it resides. Examiner recommends either reciting “wherein upon processing the fault message from the second core, the first core is to update a fault register on the first core”, or amending claim 10, lines 12-14, to likewise recite steps in the “-ing” form (along with any necessary further tweaks) and replace “wherein” with “and”.
Claims 11-18 are objected to for failing to alleviate the objection of claim 10 above. 

Claim 19 recites the limitation “wherein upon processing the fault message from the second core, updating a fault register on the first core” in the last three lines. However, the use of “wherein” appears to be unclear in the context of the limitation in which it resides. Examiner recommends either reciting “wherein upon processing the fault message from the second core, the first core is to update a fault register on the first core”, or amending claim 19, lines 14-16, to likewise recite steps in the “-ing” form (along with any necessary further tweaks) and replace “wherein” with “and”.
Claims 20-27 are objected to for failing to alleviate the objection of claim 19 above. 

In claim 28, line 2, Examiner recommends reverting “that” back to “in which” for grammatical clarity. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 16, 17, and 24 of copending Application No. 16458047 in view of Alameldeen et al. (Alameldeen) (US 20110088041 A1) in view of Svendsen et al. (Svendsen) (US 20080059771) in view of Lee et al. (Lee) (US 6629271 B1). This is a provisional nonstatutory double patenting rejection. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of each of the aforementioned instant claims are rendered obvious by a corresponding claim of the ‘047 application in view of Alameldeen, Svendsen, and Lee. Regarding claim 1, see the table below, wherein standard-format limitations in the left column correlate to italicized limitations in the right column, and bolded limitations in the left column are further explained below the table. Further claims are addressed below the double patenting rejection of claim 1. 

Claim 1 of Instant Application: 16458046
Claim 1 of Copending Application: 16458047
1. (Currently Amended) A processor to be integrated in a computer system, the processor comprising: 
A processor comprising: 
a plurality of cores; 
a plurality of cores; 
and an interconnect coupling the plurality of cores; and 
an interconnect coupling the plurality of cores; and 
wherein offload circuitry of a first core of the plurality of cores is to offload work from the first core to a second core of the plurality of cores without operating system (OS) intervention, wherein offloading the work includes identifying a plurality of instructions to be performed by the second core of the plurality of cores, and 
offload circuitry to transfer work from a first core of the plurality of cores to a second core of the plurality of cores without operating system (OS) intervention, the work comprising a plurality of instructions; 
wherein the second core is to generate a first notification to inform software running on the computer system that the second core is performing the offload work, the software refraining from scheduling additional work to the second core based on the first notification, and wherein when the second core has completed the offload work, the second core is to generate a second notification to notify the software, and 

when a fault condition occurs while the second core performs the offload work, the second core is to generate a fault message to notify the first core
the second core comprising first fault management logic to determine an action to take responsive to a fault condition, wherein responsive to detecting a first type of fault condition, the first fault management logic is to cause the first core to be notified of the fault condition, the first core comprising second fault management logic to attempt to resolve the fault condition.
and the second core is to indicate a reason for the fault condition at a storage location, wherein upon processing the fault message from the second core, the offload circuitry of the first core is to update a fault register on the first core.



Claim 1 of the ‘047 application does not disclose the second core is to generate a first notification to inform software running on the computer system that the second core is performing the offload work, the software refraining from scheduling additional work to the second core based on the first notification, and wherein when the second core has completed the offload work, the second core is to generate a second notification to notify the software. Claim 1 of the ‘047 application also does not disclose indicating a reason for the fault condition at a storage location, wherein upon processing the fault message from the second core, the offload circuitry of the first core is to update a fault register on the first core.
On the other hand, Alameldeen discloses a second core ([0039], line 3, current core) is to generate a first notification ([0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy) to inform software running on a computer system ([0039], line 14, OS) that the second core is performing offload work ([0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy), the software refraining from scheduling additional work to the second core based on the first notification ([0039], lines 11-15, if the Current Core is idle, then the thread may be scheduled on the Current Core and processing logic returns the Core ID of the Current Core to the OS (processing block 312). Thus, the OS would know the core ID of the core to schedule the thread on; [0040], lines 1-3, If the current core is not idle and is running thread B, then processing logic calculates the migration cost of thread A and thread B if a migration were to take place; [0042], lines 1-10, Otherwise, if the migration cost outweighs the benefit, then processing logic determines if the Current Core is the last core in the ranked list (processing block 318). If the Current Core is the last core, then the traversal of the rank list has completed and no viable core has been found. At this point processing logic may return a special value signifying this situation to the OS (processing block 320). If the Current Core is not the last core, then processing logic increments Current Core to the next core on the rank list and the process returns to block 310; in other words, the OS refrains from scheduling additional work on a core based on whether the core is idle), and wherein when the second core has completed the offload work, the second core ([0039], line 3, current core) is to generate a second notification ([0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy) to notify the software ([0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy).
Alameldeen’s teaching precludes significant performance penalties (Alameldeen, [0002], lines 9-10).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alameldeen with claim 1 of the ‘047 application in order to preclude significant performance penalties. Additionally, this modification merely entails a combination of prior art elements (claim 1 of the ‘047 application as explained above, and Alameldeen’s teaching cited above) according to known methods (Alameldeen’s teaching of an OS scheduling work on cores) to yield predictable results (claim 1 of the ‘047 application as explained above, further supporting an OS scheduling work on cores as taught by Alameldeen), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination thus far does not disclose indicating a reason for the fault condition at a storage location, wherein upon processing the fault message from the second core, the offload circuitry of the first core is to update a fault register on the first core.
On the other hand, Svendsen discloses indicating a reason for the fault condition at a storage location ([0085], lines 1-6, execution units 102 receive exception codes from coprocessor 122 for coprocessor instructions. The exception codes identify whether an exception occurred. Coprocessor 122 returned exception codes are matched up in-order with exception completion buffer identification queue 210 and written into completion buffer 128; Table 3, 001 Reserved Instruction Exception; 010 Floating Point Exception; 011 User-defined Implementation Specific Exception).
One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that Svendsen’s teaching increases the capability of a system to handle faults).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Svendsen with the combination of claim 1 of the ‘047 application and Alameldeen in order to increase the capability of the combination to handle faults. Alternatively, this modification merely entails a combination of prior art elements (the combination of claim 1 of the ‘047 application and Alameldeen as explained above, and Svendsen’s teaching above) according to known methods (see the citation of Svendsen above) to yield predictable results (the combination of claim 1 of the ‘047 application and Alameldeen as explained above, with the additional feature of indicating a reason for the fault condition at a storage location), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. 
However, the combination thus far does not entail, upon processing the fault message from the second core, the offload circuitry of the first core is to update a fault register on the first core.
On the other hand, Lee discloses updating a fault register on a first core (col. 3, lines 2-6, detailed or specific fault information (e.g., a specific fault code and a linear address which caused the fault) for the oldest instruction may be maintained in a fault register to allow the fault handler to identify and handle the fault).
Lee’s teaching allows a fault handler to identify and handle a fault (col. 3, lines 2-6, detailed or specific fault information (e.g., a specific fault code and a linear address which caused the fault) for the oldest instruction may be maintained in a fault register to allow the fault handler to identify and handle the fault), thereby precluding incorrect execution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the combination of claim 1 of the ‘047 application, Alameldeen, and Svendsen, in order to preclude incorrect execution. Alternatively, this modification merely entails combining prior art elements (the combination of claim 1 of the ‘047 application, Alameldeen, and Svendsen as previously cited, and Lee’s teaching of a fault register and fault handler) according to known methods (the use of a fault register and fault handler in the context of a processor is known, as taught by Lee) to yield predictable results (the combination of claim 1 of the ‘047 application, Alameldeen, and Svendsen, further implementing a fault register and fault handler). Note that Lee’s teaching of updating a fault register on a first core, when applied to the combination of claim 1 of the ‘047 application, Alameldeen, and Svendsen, which entails processing the fault message from the second core and the offload circuitry of the first core, results in the overall claim limitation that, upon processing the fault message from the second core, the offload circuitry of the first core is to update a fault register on the first core.

Consider claim 2, the overall combination entails the software comprises the OS or a component within the OS (Alameldeen, [0039], line 14, OS).

Consider claim 3, the overall combination entails a work scheduler of the OS is to render scheduling decisions with respect to the second core based on the first notification or the second notification (Alameldeen, [0039], lines 14-15, thus, the OS would know the core ID of the core to schedule the thread on).

Consider claim 4, the overall combination entails generating the first notification comprises setting at least a first bit in a first register to a first value (Alameldeen, [0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy; [0022], line 12, usage counters registering events; [0019], line 6, performance monitor counters).

Consider claim 5, the overall combination entails generating the second notification comprises setting at least the first bit to a second value (Alameldeen, [0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy).

Consider claim 6, the overall combination entails the second core is to provide the OS work that the second core has completed (Alameldeen, [0039], lines 14-15, thus, the OS would know the core ID of the core to schedule the thread on) prior to offloading the work from the first core (claim 1 of the ‘047 application, offload circuitry to transfer work from a first core of the plurality of cores to a second core of the plurality of cores; note that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second core to provide the OS work that the second core has completed before offloading the work from the first core, as this scenario merely reflects one of a finite number of identified, predictable solutions, with a reasonable expectation of success — performing the OS work prior to the offloaded work, and performing the OS work after the offloaded work).

Consider claim 7, the additional limitations in claim 7 are taught by claim 8 of the ‘047 application (which includes the limitations of claims 6 and 7 of the ‘047 application, upon which claim 8 of the ‘047 application is dependent). 

Consider claim 8, the additional limitations in claim 8 are taught by claim 8 of the ‘047 application (which includes the limitations of claims 6 and 7 of the ‘047 application, upon which claim 8 of the ‘047 application is dependent).

Consider claim 9, the additional limitations in claim 9 are taught by claim 8 of the ‘047 application (which includes the limitations of claims 6 and 7 of the ‘047 application, upon which claim 8 of the ‘047 application is dependent).

Claims 10-18 are rejected in an analogous fashion as claims 1-9 above (although claims 9 and 16 of the ‘047 application can be relied upon, instead of claims 1 and 8 of the ‘047 application).

Claims 19-27 are rejected in an analogous fashion as claims 1-9 above (although claims 17 and 24 of the ‘047 application can be relied upon, instead of claims 1 and 8 of the ‘047 application).

Consider claim 28, the combination thus far entails a fault message generated by the second core and the second core indicates the reason for the fault condition (Svendsen, [0085], lines 1-6, execution units 102 receive exception codes from coprocessor 122 for coprocessor instructions. The exception codes identify whether an exception occurred. Coprocessor 122 returned exception codes are matched up in-order with exception completion buffer identification queue 210 and written into completion buffer 128; Table 3, 001 Reserved Instruction Exception; 010 Floating Point Exception; 011 User-defined Implementation Specific Exception). In addition, claim 8 of the ‘047 application discloses a message includes a pointer to identify a memory location to be accessed by a first core to access results (‘047 application, claim 8, the offload start message and/or the offload end message comprises a pointer to a memory location where the work or where results of the work are stored, respectively). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned teaching of claim 8 of the ‘047 application with the combination of claim 8 of the ‘047 application, Alameldeen, Svendsen, and Lee, in order to result in the overall claimed limitation that the fault message generated by the second core comprises a pointer to the storage location that the second core indicates the reason for the fault condition, as this modification merely entails use of known technique (claim 8 of the ‘047 application’s teaching of using a pointer to indicate a result for a first core) to improve similar devices (methods, or products) (the previously explained combination of claim 8 of the ‘047 application, Alameldeen, Svendsen, and Lee, wherein a fault code is a result that is sent from the second core to the first core) in the same way.

Consider claim 29, the overall combination entails the first core is to execute a fault handler of the OS based on the fault register (Lee, col. 3, lines 2-6, detailed or specific fault information (e.g., a specific fault code and a linear address which caused the fault) for the oldest instruction may be maintained in a fault register to allow the fault handler to identify and handle the fault).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (Maeda) (US 20060010305 A1) in view of Orenstien et al. (Orenstien) (US 6804632 B2) in view of Alameldeen et al. (Alameldeen) (US 20110088041 A1) in view of Svendsen et al. (Svendsen) (US 20080059771) in view of Lee et al. (Lee) (US 6629271 B1).
Consider claim 1, Maeda discloses a processor to be integrated in a computer system ([0077], line 2, processor system), the processor comprising: a plurality of cores ([0078], line 2, main processor 3000, a coprocessor 4000); and an interconnect coupling the plurality of cores (Figure 3, any of the arrows coupling main processor 3000 and coprocessor 4000); and wherein offload circuitry of a first core of the plurality of cores is to offload work from the first core to a second core of the plurality of cores without operating system (OS) intervention ([0063], lines 2-3, the main processor requests the coprocessor to perform an operation), wherein offloading the work includes identifying a plurality of instructions to be performed by the second core of the plurality of cores ([0063], lines 1-2, fetching and decoding this coprocessor operation instruction).
To any extent to which Maeda does not inherently disclose a plurality of cores of a processor, Orenstien discloses using multiple cores for a microprocessor as an alternative to multiple processors (col. 3, lines 63-67, for example, the processing units 100-1 through 100-N may be general purpose processors (e.g., microprocessors) or may be microprocessor cores for a multiple core (on a single die) microprocessor). It would have been obvious to one of ordinary skill in the art to apply the teaching of Orenstien to the invention of Maeda, as this modification merely entails the simple substitution of one known element (multiple processors) for another (multiple cores) to obtain predictable results (processing using multiple cores rather than multiple processors), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination thus far does not entail the second core is to generate a first notification to inform software running on the computer system that the second core is performing the offload work, the software refraining from scheduling additional work to the second core based on the first notification, and wherein when the second core has completed the offload work, the second core is to generate a second notification to notify the software. The combination thus far also does not entail when a fault condition occurs while the second core performs the offload work, the second core is to generate a fault message to notify the first core and the second core is to indicate a reason for the fault condition at a storage location, wherein upon processing the fault message from the second core, the offload circuitry of the first core is to update a fault register on the first core.
	On the other hand, Alameldeen discloses a second core ([0039], line 3, current core) is to generate a first notification ([0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy) to inform software running on a computer system ([0039], line 14, OS) that the second core is performing offload work ([0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy), the software refraining from scheduling additional work to the second core based on the first notification ([0039], lines 11-15, if the Current Core is idle, then the thread may be scheduled on the Current Core and processing logic returns the Core ID of the Current Core to the OS (processing block 312). Thus, the OS would know the core ID of the core to schedule the thread on; [0040], lines 1-3, If the current core is not idle and is running thread B, then processing logic calculates the migration cost of thread A and thread B if a migration were to take place; [0042], lines 1-10, Otherwise, if the migration cost outweighs the benefit, then processing logic determines if the Current Core is the last core in the ranked list (processing block 318). If the Current Core is the last core, then the traversal of the rank list has completed and no viable core has been found. At this point processing logic may return a special value signifying this situation to the OS (processing block 320). If the Current Core is not the last core, then processing logic increments Current Core to the next core on the rank list and the process returns to block 310; in other words, the OS refrains from scheduling additional work on a core based on whether the core is idle), and wherein when the second core has completed the offload work, the second core ([0039], line 3, current core) is to generate a second notification ([0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy) to notify the software ([0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy).
Alameldeen’s teaching precludes significant performance penalties (Alameldeen, [0002], lines 9-10).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alameldeen with the combination of Maeda and Orenstien in order to preclude significant performance penalties. Additionally, this modification merely entails a combination of prior art elements (the combination of Maeda and Orenstien as explained above, and Alameldeen’s teaching cited above) according to known methods (Alameldeen’s teaching of an OS scheduling work on cores) to yield predictable results (the combination of Maeda and Orenstien as explained above, further supporting an OS scheduling work on cores as taught by Alameldeen), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination thus far does not entail when a fault condition occurs while the second core performs the offload work, the second core is to generate a fault message to notify the first core and the second core is to indicate a reason for the fault condition at a storage location, wherein upon processing the fault message from the second core, the offload circuitry of the first core is to update a fault register on the first core.
On the other hand, Svendsen discloses when a fault condition occurs while a coprocessor performs offload work, the coprocessor is to generate a fault message to notify a processor and the coprocessor is to indicate a reason for the fault condition at a storage location, and processing the fault message from the coprocessor ([0085], lines 1-6, execution units 102 receive exception codes from coprocessor 122 for coprocessor instructions. The exception codes identify whether an exception occurred. Coprocessor 122 returned exception codes are matched up in-order with exception completion buffer identification queue 210 and written into completion buffer 128; Table 3, 001 Reserved Instruction Exception; 010 Floating Point Exception; 011 User-defined Implementation Specific Exception).
One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that Svendsen’s teaching increases the capability of a system to handle faults).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Svendsen with the combination of Maeda, Orenstien, and Alameldeen in order to increase the capability of the combination to handle faults. Alternatively, this modification merely entails a combination of prior art elements (the combination of Maeda, Orenstien, and Alameldeen as explained above; and Svendsen’s teaching of fault condition notification as cited above) according to known methods (see the citation of Svendsen above) to yield predictable results (the combination of Maeda, Orenstien, and Alameldeen as explained above, with the additional feature of fault condition notification), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Svendsen’s teaching cited above, when applied to the combination of Maeda, Orenstien, and Alameldeen wherein a first core offloads work to a second core, results in the overall claimed limitation. 
	However, the combination thus far does not entail, upon processing the fault message from the second core, the offload circuitry of the first core is to update a fault register on the first core.
	On the other hand, Lee discloses updating a fault register on a first core (col. 3, lines 2-6, detailed or specific fault information (e.g., a specific fault code and a linear address which caused the fault) for the oldest instruction may be maintained in a fault register to allow the fault handler to identify and handle the fault).
	Lee’s teaching allows a fault handler to identify and handle a fault (col. 3, lines 2-6, detailed or specific fault information (e.g., a specific fault code and a linear address which caused the fault) for the oldest instruction may be maintained in a fault register to allow the fault handler to identify and handle the fault), thereby precluding incorrect execution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the combination of Maeda, Orenstien, Alameldeen, and Svendsen, in order to preclude incorrect execution. Alternatively, this modification merely entails combining prior art elements (the combination of Maeda, Orenstien, Alameldeen, and Svendsen as previously cited, and Lee’s teaching of a fault register and fault handler) according to known methods (the use of a fault register and fault handler in the context of a processor is known, as taught by Lee) to yield predictable results (the combination of Maeda, Orenstien, Alameldeen, and Svendsen, further implementing a fault register and fault handler). Note that Lee’s teaching of updating a fault register on a first core, when applied to the combination of Maeda, Orenstien, Alameldeen, and Svendsen, which entails processing the fault message from the second core and the offload circuitry of the first core, results in the overall claim limitation that, upon processing the fault message from the second core, the offload circuitry of the first core is to update a fault register on the first core.

Consider claim 2, the overall combination entails the software comprises the OS or a component within the OS (Alameldeen, [0039], line 14, OS).

Consider claim 3, the overall combination entails a work scheduler of the OS is to render scheduling decisions with respect to the second core based on the first notification or the second notification (Alameldeen, [0039], lines 14-15, thus, the OS would know the core ID of the core to schedule the thread on).

Consider claim 4, the overall combination entails generating the first notification comprises setting at least a first bit in a first register to a first value (Alameldeen, [0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy; [0022], line 12, usage counters registering events; [0019], line 6, performance monitor counters).

Consider claim 5, the overall combination entails generating the second notification comprises setting at least the first bit to a second value (Alameldeen, [0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy).

Consider claim 6, the overall combination entails the second core is to provide the OS work that the second core has completed (Alameldeen, [0039], lines 14-15, thus, the OS would know the core ID of the core to schedule the thread on) prior to offloading the work from the first core (Maeda, [0063], lines 2-3, the main processor requests the coprocessor to perform an operation; note that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second core to provide the OS work that the second core has completed before offloading the work from the first core, as this scenario merely reflects one of a finite number of identified, predictable solutions, with a reasonable expectation of success — performing the OS work prior to the offloaded work, and performing the OS work after the offloaded work).

Consider claim 7, the overall combination entails the offload circuitry is to offload the work from the first core to the second core by transmitting an offload start message comprising a first address pointer to identify a first memory location to be accessed by the second core to perform the offload work (Maeda, [0098], lines 1-7, as one of the processes, the instruction decode control circuit 3100 sends the content in the coprocessor operation code field, in other words, an operation type, and the content in the destination register designation field, in other words, a designation of a register to store a result of an operation, to the logical control circuit 4100 in the coprocessor 4000 via the control signal line 3040; [0099], lines 1-4, the instruction decode control circuit 3100 sends a control signal in order to cause a register designated by the content in the source register designation field to output data; [0228], lines 3-6, the source data for the ALU 4200 is not limited to data output from a register in the main processor, but may be data output from a register in the coprocessor 4000).

Consider claim 8, the overall combination entails responsive to completing the offload work, the second core is to transmit an offload end message to the first core and to store results to memory (Maeda, [0101], lines 7-16, the logical control circuit 4100 sends a signal indicating the end of the operation which includes the held designation of the register to store the result of the operation, to the instruction decode control circuit 3100 in the main processor 3000 via the control signal line 4040. Note that the data obtained as a result of the operation has been output onto the data path 3070 by the ALU 4200 at the end of the operation. The result of the operation is sent to the main processor 3000 via this data path 3070).

Consider claim 9, the overall combination entails the offload end message includes a second address pointer to identify a second memory location to be accessed by the first core to access the results (Maeda, [0101], lines 7-16, the logical control circuit 4100 sends a signal indicating the end of the operation which includes the held designation of the register to store the result of the operation, to the instruction decode control circuit 3100 in the main processor 3000 via the control signal line 4040. Note that the data obtained as a result of the operation has been output onto the data path 3070 by the ALU 4200 at the end of the operation. The result of the operation is sent to the main processor 3000 via this data path 3070).

Consider claim 10, Maeda discloses a computer-implemented method comprising: offloading ([0063], lines 2-3, the main processor requests the coprocessor to perform an operation) work from a first core ([0078], line 2, main processor 3000) of a plurality of cores ([0078], line 2, main processor 3000, a coprocessor 4000) to a second core of the plurality of cores ([0078], line 2, a coprocessor 4000) using an inter-core interconnect (Figure 3, any of the arrows coupling main processor 3000 and coprocessor 4000) without operating system (OS) intervention ([0063], lines 2-3, the main processor requests the coprocessor to perform an operation), wherein offloading the work includes identifying a plurality of instructions to be performed by the second core of the plurality of cores ([0063], lines 1-2, fetching and decoding this coprocessor operation instruction).
To any extent to which Maeda does not inherently disclose a plurality of cores of a processor, Orenstien discloses using multiple cores for a microprocessor as an alternative to multiple processors (col. 3, lines 63-67, for example, the processing units 100-1 through 100-N may be general purpose processors (e.g., microprocessors) or may be microprocessor cores for a multiple core (on a single die) microprocessor). It would have been obvious to one of ordinary skill in the art to apply the teaching of Orenstien to the invention of Maeda, as this modification merely entails the simple substitution of one known element (multiple processors) for another (multiple cores) to obtain predictable results (processing using multiple cores rather than multiple processors), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination thus far does not entail generating, by the second core, a first notification to inform software running on a computer system that the second core is performing the offload work, the software refraining from scheduling additional work to the second core based on the first notification, and when the second core has completed the offload work, generating, by the second core, a second notification to notify the software. The combination thus far also does not entail when a fault condition occurs while the second core performs the offload work, the second core is to generate a fault message to notify the first core and the second core is to indicate a reason for the fault condition at a storage location, wherein upon processing the fault message from the second core, updating a fault register on the first core.
	On the other hand, Alameldeen discloses generating, by a second core ([0039], line 3, current core), a first notification ([0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy) to inform software running on a computer system ([0039], line 14, OS) that the second core is performing offload work ([0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy), the software refraining from scheduling additional work to the second core based on the first notification ([0039], lines 11-15, if the Current Core is idle, then the thread may be scheduled on the Current Core and processing logic returns the Core ID of the Current Core to the OS (processing block 312). Thus, the OS would know the core ID of the core to schedule the thread on; [0040], lines 1-3, If the current core is not idle and is running thread B, then processing logic calculates the migration cost of thread A and thread B if a migration were to take place; [0042], lines 1-10, Otherwise, if the migration cost outweighs the benefit, then processing logic determines if the Current Core is the last core in the ranked list (processing block 318). If the Current Core is the last core, then the traversal of the rank list has completed and no viable core has been found. At this point processing logic may return a special value signifying this situation to the OS (processing block 320). If the Current Core is not the last core, then processing logic increments Current Core to the next core on the rank list and the process returns to block 310; in other words, the OS refrains from scheduling additional work on a core based on whether the core is idle); and when the second core has completed the offload work, generating, by the second core ([0039], line 3, current core), a second notification ([0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy) to notify the software ([0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy).
Alameldeen’s teaching precludes significant performance penalties (Alameldeen, [0002], lines 9-10).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alameldeen with the combination of Maeda and Orenstien in order to preclude significant performance penalties. Additionally, this modification merely entails a combination of prior art elements (the combination of Maeda and Orenstien as explained above, and Alameldeen’s teaching cited above) according to known methods (Alameldeen’s teaching of an OS scheduling work on cores) to yield predictable results (the combination of Maeda and Orenstien as explained above, further supporting an OS scheduling work on cores as taught by Alameldeen), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination thus far does not entail when a fault condition occurs while the second core performs the offload work, the second core is to generate a fault message to notify the first core and the second core is to indicate a reason for the fault condition at a storage location, wherein upon processing the fault message from the second core, updating a fault register on the first core.
On the other hand, Svendsen discloses when a fault condition occurs while a coprocessor performs offload work, the coprocessor is to generate a fault message to notify a processor and the coprocessor is to indicate a reason for the fault condition at a storage location, and processing the fault message from the coprocessor ([0085], lines 1-6, execution units 102 receive exception codes from coprocessor 122 for coprocessor instructions. The exception codes identify whether an exception occurred. Coprocessor 122 returned exception codes are matched up in-order with exception completion buffer identification queue 210 and written into completion buffer 128; Table 3, 001 Reserved Instruction Exception; 010 Floating Point Exception; 011 User-defined Implementation Specific Exception).
One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that Svendsen’s teaching increases the capability of a system to handle faults).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Svendsen with the combination of Maeda, Orenstien, and Alameldeen in order to increase the capability of the combination to handle faults. Alternatively, this modification merely entails a combination of prior art elements (the combination of Maeda, Orenstien, and Alameldeen as explained above; and Svendsen’s teaching of fault condition notification as cited above) according to known methods (see the citation of Svendsen above) to yield predictable results (the combination of Maeda, Orenstien, and Alameldeen as explained above, with the additional feature of fault condition notification), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Svendsen’s teaching cited above, when applied to the combination of Maeda, Orenstien, and Alameldeen wherein a first core offloads work to a second core, results in the overall claimed limitation.
However, the combination thus far does not entail, upon processing the fault message from the second core, updating a fault register on the first core.
On the other hand, Lee discloses updating a fault register on a first core (col. 3, lines 2-6, detailed or specific fault information (e.g., a specific fault code and a linear address which caused the fault) for the oldest instruction may be maintained in a fault register to allow the fault handler to identify and handle the fault).
Lee’s teaching allows a fault handler to identify and handle a fault (col. 3, lines 2-6, detailed or specific fault information (e.g., a specific fault code and a linear address which caused the fault) for the oldest instruction may be maintained in a fault register to allow the fault handler to identify and handle the fault), thereby precluding incorrect execution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the combination of Maeda, Orenstien, Alameldeen, and Svendsen, in order to preclude incorrect execution. Alternatively, this modification merely entails combining prior art elements (the combination of Maeda, Orenstien, Alameldeen, and Svendsen as previously cited, and Lee’s teaching of a fault register and fault handler) according to known methods (the use of a fault register and fault handler in the context of a processor is known, as taught by Lee) to yield predictable results (the combination of Maeda, Orenstien, Alameldeen, and Svendsen, further implementing a fault register and fault handler). Note that Lee’s teaching of updating a fault register on a first core, when applied to the combination of Maeda, Orenstien, Alameldeen, and Svendsen, which entails processing the fault message from the second core and the offload circuitry of the first core, results in the overall claim limitation that, upon processing the fault message from the second core, updating a fault register on the first core.

Consider claim 11, the overall combination entails the software comprises the OS or a component within the OS (Alameldeen, [0039], line 14, OS).

Consider claim 12, the overall combination entails rendering scheduling decisions with respect to the second core based on the first notification or the second notification (Alameldeen, [0039], lines 14-15, thus, the OS would know the core ID of the core to schedule the thread on).

Consider claim 13, the overall combination entails generating the first notification comprises setting at least a first bit in a first register to a first value (Alameldeen, [0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy; [0022], line 12, usage counters registering events; [0019], line 6, performance monitor counters).

Consider claim 14, the overall combination entails generating the second notification comprises setting at least the first bit to a second value (Alameldeen, [0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy).

Consider claim 15, the overall combination entails the second core is to provide the OS work that the second core has completed (Alameldeen, [0039], lines 14-15, thus, the OS would know the core ID of the core to schedule the thread on) prior to offloading the work from the first core (Maeda, [0063], lines 2-3, the main processor requests the coprocessor to perform an operation; note that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second core to provide the OS work that the second core has completed before offloading the work from the first core, as this scenario merely reflects one of a finite number of identified, predictable solutions, with a reasonable expectation of success — performing the OS work prior to the offloaded work, and performing the OS work after the offloaded work).

Consider claim 16, the overall combination entails the first core is to offload the work to the second core by transmitting an offload start message comprising a first address pointer to identify a first memory location to be accessed by the second core to perform the offload work (Maeda, [0098], lines 1-7, as one of the processes, the instruction decode control circuit 3100 sends the content in the coprocessor operation code field, in other words, an operation type, and the content in the destination register designation field, in other words, a designation of a register to store a result of an operation, to the logical control circuit 4100 in the coprocessor 4000 via the control signal line 3040; [0099], lines 1-4, the instruction decode control circuit 3100 sends a control signal in order to cause a register designated by the content in the source register designation field to output data; [0228], lines 3-6, the source data for the ALU 4200 is not limited to data output from a register in the main processor, but may be data output from a register in the coprocessor 4000).

Consider claim 17, the overall combination entails responsive to completing the offload work, the second core is to transmit an offload end message to the first core and to store results to memory (Maeda, [0101], lines 7-16, the logical control circuit 4100 sends a signal indicating the end of the operation which includes the held designation of the register to store the result of the operation, to the instruction decode control circuit 3100 in the main processor 3000 via the control signal line 4040. Note that the data obtained as a result of the operation has been output onto the data path 3070 by the ALU 4200 at the end of the operation. The result of the operation is sent to the main processor 3000 via this data path 3070).

Consider claim 18, the overall combination entails the offload end message includes a second address pointer to identify a second memory location to be accessed by the first core to access the results (Maeda, [0101], lines 7-16, the logical control circuit 4100 sends a signal indicating the end of the operation which includes the held designation of the register to store the result of the operation, to the instruction decode control circuit 3100 in the main processor 3000 via the control signal line 4040. Note that the data obtained as a result of the operation has been output onto the data path 3070 by the ALU 4200 at the end of the operation. The result of the operation is sent to the main processor 3000 via this data path 3070).

Consider claim 19, Maeda discloses a non-transitory computer-readable medium ([0226], line 10, computer-readable memory), not being a signal per se, having program code stored thereon ([0226], line 12, computer program) which, when executed by a computer, causes the computer to perform the operations of: offloading ([0063], lines 2-3, the main processor requests the coprocessor to perform an operation) work from a first core ([0078], line 2, main processor 3000) of a plurality of cores ([0078], line 2, main processor 3000, a coprocessor 4000) to a second core of the plurality of cores ([0078], line 2, a coprocessor 4000) using an inter-core interconnect (Figure 3, any of the arrows coupling main processor 3000 and coprocessor 4000) without operating system (OS) intervention ([0063], lines 2-3, the main processor requests the coprocessor to perform an operation), wherein offloading the work includes identifying a plurality of instructions to be performed by the second core of the plurality of cores ([0063], lines 1-2, fetching and decoding this coprocessor operation instruction).
To any extent to which Maeda does not inherently disclose a plurality of cores of a processor, Orenstien discloses using multiple cores for a microprocessor as an alternative to multiple processors (col. 3, lines 63-67, for example, the processing units 100-1 through 100-N may be general purpose processors (e.g., microprocessors) or may be microprocessor cores for a multiple core (on a single die) microprocessor). It would have been obvious to one of ordinary skill in the art to apply the teaching of Orenstien to the invention of Maeda, as this modification merely entails the simple substitution of one known element (multiple processors) for another (multiple cores) to obtain predictable results (processing using multiple cores rather than multiple processors), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination thus far does not entail generating, by the second core, a first notification to inform software running on a computer system that the second core is performing the offload work, the software refraining from scheduling additional work to the second core based on the first notification, and when the second core has completed the offload work, generating, by the second core, a second notification to notify the software. The combination thus far also does not entail when a fault condition occurs while the second core performs the offload work, the second core is to generate a fault message to notify the first core and the second core is to indicate a reason for the fault condition at a storage location, wherein upon processing the fault message from the second core, updating a fault register on the first core.
	On the other hand, Alameldeen discloses generating, by a second core ([0039], line 3, current core), a first notification ([0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy) to inform software running on a computer system ([0039], line 14, OS) that the second core is performing offload work ([0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy), the software refraining from scheduling additional work to the second core based on the first notification ([0039], lines 11-15, if the Current Core is idle, then the thread may be scheduled on the Current Core and processing logic returns the Core ID of the Current Core to the OS (processing block 312). Thus, the OS would know the core ID of the core to schedule the thread on; [0040], lines 1-3, If the current core is not idle and is running thread B, then processing logic calculates the migration cost of thread A and thread B if a migration were to take place; [0042], lines 1-10, Otherwise, if the migration cost outweighs the benefit, then processing logic determines if the Current Core is the last core in the ranked list (processing block 318). If the Current Core is the last core, then the traversal of the rank list has completed and no viable core has been found. At this point processing logic may return a special value signifying this situation to the OS (processing block 320). If the Current Core is not the last core, then processing logic increments Current Core to the next core on the rank list and the process returns to block 310; in other words, the OS refrains from scheduling additional work on a core based on whether the core is idle), and when the second core has completed the offload work, generating, by the second core ([0039], line 3, current core), a second notification ([0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy) to notify the software ([0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy).
Alameldeen’s teaching precludes significant performance penalties (Alameldeen, [0002], lines 9-10).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alameldeen with the combination of Maeda and Orenstien in order to preclude significant performance penalties. Additionally, this modification merely entails a combination of prior art elements (the combination of Maeda and Orenstien as explained above, and Alameldeen’s teaching cited above) according to known methods (Alameldeen’s teaching of an OS scheduling work on cores) to yield predictable results (the combination of Maeda and Orenstien as explained above, further supporting an OS scheduling work on cores as taught by Alameldeen), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination thus far does not entail when a fault condition occurs while the second core performs the offload work, the second core is to generate a fault message to notify the first core and the second core is to indicate a reason for the fault condition at a storage location, wherein upon processing the fault message from the second core, updating a fault register on the first core.
On the other hand, Svendsen discloses when a fault condition occurs while a coprocessor performs offload work, the coprocessor is to generate a fault message to notify a processor and the coprocessor is to indicate a reason for the fault condition at a storage location, and processing the fault message from the coprocessor ([0085], lines 1-6, execution units 102 receive exception codes from coprocessor 122 for coprocessor instructions. The exception codes identify whether an exception occurred. Coprocessor 122 returned exception codes are matched up in-order with exception completion buffer identification queue 210 and written into completion buffer 128; Table 3, 001 Reserved Instruction Exception; 010 Floating Point Exception; 011 User-defined Implementation Specific Exception).
One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that Svendsen’s teaching increases the capability of a system to handle faults).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Svendsen with the combination of Maeda, Orenstien, and Alameldeen in order to increase the capability of the combination to handle faults. Alternatively, this modification merely entails a combination of prior art elements (the combination of Maeda, Orenstien, and Alameldeen as explained above; and Svendsen’s teaching of fault condition notification as cited above) according to known methods (see the citation of Svendsen above) to yield predictable results (the combination of Maeda, Orenstien, and Alameldeen as explained above, with the additional feature of fault condition notification), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Svendsen’s teaching cited above, when applied to the combination of Maeda, Orenstien, and Alameldeen wherein a first core offloads work to a second core, results in the overall claimed limitation.
However, the combination thus far does not entail, upon processing the fault message from the second core, updating a fault register on the first core.
On the other hand, Lee discloses updating a fault register on a first core (col. 3, lines 2-6, detailed or specific fault information (e.g., a specific fault code and a linear address which caused the fault) for the oldest instruction may be maintained in a fault register to allow the fault handler to identify and handle the fault).
Lee’s teaching allows a fault handler to identify and handle a fault (col. 3, lines 2-6, detailed or specific fault information (e.g., a specific fault code and a linear address which caused the fault) for the oldest instruction may be maintained in a fault register to allow the fault handler to identify and handle the fault), thereby precluding incorrect execution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the combination of Maeda, Orenstien, Alameldeen, and Svendsen, in order to preclude incorrect execution. Alternatively, this modification merely entails combining prior art elements (the combination of Maeda, Orenstien, Alameldeen, and Svendsen as previously cited, and Lee’s teaching of a fault register and fault handler) according to known methods (the use of a fault register and fault handler in the context of a processor is known, as taught by Lee) to yield predictable results (the combination of Maeda, Orenstien, Alameldeen, and Svendsen, further implementing a fault register and fault handler). Note that Lee’s teaching of updating a fault register on a first core, when applied to the combination of Maeda, Orenstien, Alameldeen, and Svendsen, which entails processing the fault message from the second core and the offload circuitry of the first core, results in the overall claim limitation that, upon processing the fault message from the second core, updating a fault register on the first core.

Consider claim 20, the overall combination entails the software comprises the OS or a component within the OS (Alameldeen, [0039], line 14, OS).

Consider claim 21, the overall combination entails the operations further comprise rendering scheduling decisions with respect to the second core based on the first notification or the second notification (Alameldeen, [0039], lines 14-15, thus, the OS would know the core ID of the core to schedule the thread on).

Consider claim 22, the overall combination entails generating the first notification comprises setting at least a first bit in a first register to a first value (Alameldeen, [0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy; [0022], line 12, usage counters registering events; [0019], line 6, performance monitor counters).

Consider claim 23, the overall combination entails generating the second notification comprises setting at least the first bit to a second value (Alameldeen, [0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy).

Consider claim 24, the overall combination entails the operations further comprise providing, by the second core, the OS work that the second core has completed (Alameldeen, [0039], lines 14-15, thus, the OS would know the core ID of the core to schedule the thread on) prior to offloading the work from the first core (Maeda, [0063], lines 2-3, the main processor requests the coprocessor to perform an operation; note that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second core to provide the OS work that the second core has completed before offloading the work from the first core, as this scenario merely reflects one of a finite number of identified, predictable solutions, with a reasonable expectation of success — performing the OS work prior to the offloaded work, and performing the OS work after the offloaded work).

Consider claim 25, the overall combination entails the operations further comprise offloading, by the first core, the work to the second core by transmitting an offload start message comprising a first address pointer to identify a first memory location to be accessed by the second core to perform the offload work (Maeda, [0098], lines 1-7, as one of the processes, the instruction decode control circuit 3100 sends the content in the coprocessor operation code field, in other words, an operation type, and the content in the destination register designation field, in other words, a designation of a register to store a result of an operation, to the logical control circuit 4100 in the coprocessor 4000 via the control signal line 3040; [0099], lines 1-4, the instruction decode control circuit 3100 sends a control signal in order to cause a register designated by the content in the source register designation field to output data; [0228], lines 3-6, the source data for the ALU 4200 is not limited to data output from a register in the main processor, but may be data output from a register in the coprocessor 4000).

Consider claim 26, the overall combination entails the operations further comprise responsive to completing the offload work, transmitting, by the second core, an offload end message to the first core and storing results to memory (Maeda, [0101], lines 7-16, the logical control circuit 4100 sends a signal indicating the end of the operation which includes the held designation of the register to store the result of the operation, to the instruction decode control circuit 3100 in the main processor 3000 via the control signal line 4040. Note that the data obtained as a result of the operation has been output onto the data path 3070 by the ALU 4200 at the end of the operation. The result of the operation is sent to the main processor 3000 via this data path 3070).

Consider claim 27, the overall combination entails the offload end message includes a second address pointer to identify a second memory location to be accessed by the first core to access the results (Maeda, [0101], lines 7-16, the logical control circuit 4100 sends a signal indicating the end of the operation which includes the held designation of the register to store the result of the operation, to the instruction decode control circuit 3100 in the main processor 3000 via the control signal line 4040. Note that the data obtained as a result of the operation has been output onto the data path 3070 by the ALU 4200 at the end of the operation. The result of the operation is sent to the main processor 3000 via this data path 3070).

Consider claim 28, the combination thus far entails a fault message generated by the second core and the second core indicates the reason for the fault condition (Svendsen, [0085], lines 1-6, execution units 102 receive exception codes from coprocessor 122 for coprocessor instructions. The exception codes identify whether an exception occurred. Coprocessor 122 returned exception codes are matched up in-order with exception completion buffer identification queue 210 and written into completion buffer 128; Table 3, 001 Reserved Instruction Exception; 010 Floating Point Exception; 011 User-defined Implementation Specific Exception). In addition, Maeda discloses a message includes a pointer to identify a memory location to be accessed by a first core to access results (Maeda, [0101], lines 8-10, a signal indicating the end of the operation which includes the held designation of the register to store the result of the operation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned teaching of Maeda with the combination of Maeda, Orenstien, Alameldeen, Svendsen, and Lee, in order to result in the overall claimed limitation that the fault message generated by the second core comprises a pointer to the storage location that the second core indicates the reason for the fault condition, as this modification merely entails use of known technique (Maeda’s teaching of using a pointer to indicate a result for a first core) to improve similar devices (methods, or products) (the previously explained combination of Maeda, Orenstien, Alameldeen, Svendsen, and Lee, wherein a reason for the fault condition is sent from the second core to the first core) in the same way.

Consider claim 29, the overall combination entails the first core is to execute a fault handler of the OS based on the fault register (Lee, col. 3, lines 2-6, detailed or specific fault information (e.g., a specific fault code and a linear address which caused the fault) for the oldest instruction may be maintained in a fault register to allow the fault handler to identify and handle the fault).

Response to Arguments
Applicant on page 7 argues: “Claims 1, 10, and 19 are amended, and the Applicant respectfully requests withdrawal of the objections to these claims.”
In view of the aforementioned amendments, the previously presented objections to the claims are withdrawn.

Applicant on page 7 argues: “Claim 28 is amended, and the Applicant respectfully submits that as amended, claim 28 is definite.”
In view of the aforementioned amendment, the previously presented indefinite rejection of claim 28 is withdrawn.

Applicant on page 8 argues: ‘For example, the combination of references fails to teach or suggest "wherein the second core is to generate a first notification to inform software running on the computer system that the second core is performing the offload work, the software refraining from scheduling additional work to the second core based on the first notification" as required by amended claim 1. The amendment is supported by Specification, e.g., paragraph [0193]. The Office Action cites Alameldeen paragraphs [0020] and [0039] for the claim element as previously presented, the cited Alameldeen paragraphs teaches that usage counters can determine the utilization of the core in question, and such counter information reads on the first notification. Yet the amended claim element further requires that the software, which receives the first notification, refrains from scheduling additional work to the second core based on the first notification. Alameldeen cited paragraphs appear not to teach or suggest such additional operations by the software in response to the receipt of the first notification; thus, Alameldeen fails to cure the deficiency of Maeda and Orenstien for the amended claim element.’
However, Alameldeen appears to disclose the aforementioned newly amended subject matter — see the Claim Rejections - 35 USC § 103 section above. 

Applicant on page 8 argues: ‘Additionally, the combination of references fails to teach or suggest "wherein when the second core has completed the offload work, the second core is to generate a second notification to notify the software, and when a fault condition occurs while the second core performs the offload work, the second core is to generate a fault message to notify the first core and the second core is to indicate a reason for the fault condition at a storage location, wherein upon processing the fault message from the second core, the offload circuitry of the first core is to update a fault register on the first core" as required by amended claim element. … Thus, Svendsen can't cure the deficiency of the combination of Maeda, Orenstien, and Alameldeen to teach or suggest the amended claim element as recited.’
In view of the aforementioned newly amended claim element, Examiner is newly relying upon the Lee reference — see the Claim Rejections - 35 USC § 103 section above.

Applicant on page 9 argues: “Amended claims 10 and 19 contain features similar to amended claim 1, and the Applicant respectfully submits that the foregoing reasons apply, and Maeda in view of Orenstien, Alameldeen, and Svendsen fails to teach or suggest amended claims 10 and 19.” Applicant on page 9 argues: “These claims are allowable for at least the reason that they depend directly or indirectly on allowable independent claims 1, 10, and 19.”
Examiner’s responses to arguments above are likewise applicable to the arguments directed to the aforementioned further claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182